Citation Nr: 1034489	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  07-16 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 30 percent for a left 
(minor) clavicle fracture, post operative with degenerative 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to October 1990.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which increased the rating for a left 
(minor) clavicle fracture to 30 percent, effective February 28, 
2005.  The Veteran disagreed and requests a rating in excess of 
30 percent, and this matter is properly before the Board for 
adjudication.

The issue of service connection for a right hip disability 
has been raised by the record in the Veteran's November 
2009 statement, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.	All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained. 

2.	The Veteran has left shoulder forward flexion and abduction to 
30 degrees, external rotation to 80 degrees, and internal 
rotation to 45 degrees.

3.	The Veteran has advanced osteoarthritis of the 
acromioclavicular joint of the left shoulder.

4.	The Veteran does not have ankylosis of the scapulohumeral 
articulation.




CONCLUSION OF LAW

The criteria for a rating greater than 30 percent for a left 
shoulder disability
have not been met.  38 U.S.C.A. §§ 1155, 5103 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a). 

In a letter dated in March 2005, VA notified the Veteran of the 
information and evidence needed to substantiate and complete his 
claim for an increased rating for a left shoulder condition, 
including what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Accordingly, the Board finds that VA met 
its duty to notify the Veteran of his rights and responsibilities 
under the VCAA.   

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence, affording him 
a physical examination and obtaining a medical opinion.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated with 
the Veteran's claims file, and the Veteran does not appear to 
contend otherwise.  

The examination provided and the medical opinion obtained are 
adequate for rating purposes as the examination was performed 
based upon a review of the pertinent medical evidence and 
complaints of the Veteran and the opinion provided includes well-
reasoned rationale.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
Veteran and that no further action is necessary to meet the 
requirements of the VCAA.  

The Board acknowledges that the Veteran requested a Board 
hearing.  The hearing was scheduled in July 2010.  However, the 
Veteran failed to appear for the scheduled hearing.  The Board 
finds that the Veteran has not requested a new hearing, nor has 
he provided good cause as to his failure to appear at the 
scheduled hearing.  As such, there will be no prejudice to this 
Veteran in moving forward with a decision at this time, and the 
Board will now turn to the merits of the Veteran's claim.

The Veteran contends that the pain in his left shoulder has 
increased dramatically, and his range of motion has diminished 
since his initial evaluation.  He asserts that he has lost 
extreme grip strength in his upper extremity and struggles to 
compensate by using his right shoulder, which now has constant 
pain as well.  The loss of grip strength and pain affects his 
profession as a truck driver because his job requires him to 
climb and lift throughout the day, and he has difficulty lifting 
with his left shoulder.  The Veteran also asserts that he has 
trouble sleeping because he is not able to lie in one position 
for an extended amount of time due to the pain in his shoulder.  
He also states that he has no feeling in the areas of the scars 
on his left shoulder and hip and is unable to sit for long 
periods of time because his hip becomes stiff.

Disability evaluations are determined by the application of the 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  Where entitlement to 
compensation has been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, a 
practice known as "staged" ratings, is warranted.  See Hart v. 
Mansfield, 21. Vet. App. 505 (2007).

Clinical records dated in October 2004 demonstrate that images of 
the Veteran's left shoulder were taken.  The images showed 
deformity of the proximal shaft of the humerus compatible with 
residuals of a healed fracture and no significant abnormality of 
the left shoulder.

Primary care records dated from October 2004 to November 2006 
show that the Veteran complained of pain in both shoulders.  
Examination showed the Veteran was not able to lift his left arm 
above 90 degrees or touch his chin to his left elbow.  The 
Veteran expressed his desire to not take medication.  

The Veteran was seen at Physical Medicine and Rehabilitation 
Associates in June 2006.  The physician noted that the Veteran's 
reflexes were normal at the biceps, triceps, and brachioradialis, 
and diagnosed him with left bicipital groove tendonitis and left 
shoulder acromioclavicular joint tendonitis.  

In January 2007, the Veteran underwent a VA examination.  The 
examiner reported that the Veteran's left shoulder abducts to 140 
degrees, and he begins to have discomfort when he abducts his 
shoulder to 90 degrees.  Internal and external rotations are 90 
degrees and shoulder extension is 35 degrees, with discomfort 
after repetitive movement.  The examiner diagnosed the Veteran 
with diminished joint excursion and reduced range of motion 
secondary to a shoulder disability.

In April 2008, Dr. Hightower performed a MRI of the Veteran's 
left shoulder.  Results from the MRI show suggestions of open 
reduction internal fixation (ORIF) distal left clavicle fracture 
with advanced osteoarthritis of the acromioclavicular joint 
secondary tendinopathy supraspinatus tendon.  

In May 2008, Dr. Le performed a MRI of the Veteran's left 
shoulder.  He diagnosed the Veteran with a left shoulder 
impingement, coracohumeral impingement, degenerative labrum, and 
partial subscapularis repair.

The Veteran was afforded another VA examination in August 2009.  
The examination revealed that the Veteran has forward flexion and 
shoulder abduction to 30 degrees, external rotation to 80 
degrees, and internal rotation to 45 degrees.  The examiner noted 
that the movement was limited by pain and that the pain became 
progressively worse after three repetitions.  The examiner 
diagnosed the Veteran with left shoulder strain and opined that 
the left shoulder pathology of the left shoulder has begun to 
involve the right shoulder.  However, it was unclear as to why 
the right shoulder has become involved unless there is systemic 
arthritis, which he was not able to determine without 
radiographic imaging.

After reviewing the Veteran's claims file, the examiner submitted 
an addendum to the August 2009 VA examination report dated in 
September 2009.  In the addendum, the examiner stated that an 
October 2004 x-ray of the Veteran's left shoulder was consistent 
with a prior fracture of the left clavicle and humerus, and a 
June 2006 diagnosis of a left shoulder acromioclavicular joint 
tendonitis is consistent with the signs and symptoms exhibited at 
the time the Veteran was examined in August 2009.  He noted that 
the information highlights the progressive nature of the pain in 
the left shoulder.

Primary care treatment records from the Fresno VA Medical Center 
dated December 2007 to December 2009 show complaints of chronic 
bilateral shoulder pain and evidence of post surgical changes of 
the left clavicle.  In September 2009, the Veteran's flexion of 
the left shoulder was to 75 degrees, abduction to 40 degrees, 
external rotation to 20 degrees, and internal rotation to 10 
degrees.  The physician noted that the Veteran is able to 
tolerate working as a forklift driver because the forklift is 
controlled by leavers and not a steering wheel.  However, pain is 
exacerbated to 9/10 following a work day.  

In an Appellant's brief dated in August 2010, the Veteran's 
representative argues that the Veteran's shoulder should be 
treated as analogous to a rating for the knee and that the 
Veteran should be rated separate compensable ratings for the loss 
of motion in multiple planes of movement because the Veteran has 
pain with all motion when resistance is applied.  

The Board acknowledges the Veteran's contentions regarding the 
pain and discomfort he feels in his left shoulder.  Because a 
layperson is competent to establish the presence of observable 
symptomatology, the Board finds the Veteran competent to state 
that he has pain and discomfort.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Thus, the Board must determine if his 
assertions are credible in order to assign appropriate weight to 
his statements.  The VA examination report shows that movement in 
the Veteran's left shoulder was limited by pain, and the pain 
became progressively worse after repetitions.  Therefore, the 
Veteran's statements are consistent with findings in his medical 
examination.  Based on the evidence of record, the Board finds 
the Veteran's statements to be credible.

The Board also notes the Veteran's concern that the RO based its 
decision on an October 2004 x-ray.  However, the Board has 
carefully reviewed and considered all evidence of record.  The 
Board must base its decision on the relevant evidence of record, 
and is bound by law to apply VA regulatory criteria.  
Disabilities of the shoulder are rated under Diagnostic Codes 
5200 to 5203. 38 C.F.R. § 4.71a.  Diagnostic Code 5201 provides 
that limitation of motion of the arm at the shoulder level is 
rated 20 percent for the major shoulder and 20 percent for the 
minor shoulder; limitation of motion of the arm midway between 
the side and shoulder level is rated as 30 percent for the major 
shoulder and 20 percent for the minor shoulder; limitation of 
motion of the arm to 25 degrees from the side is rated as 40 
percent for the major shoulder and 30 percent for the minor 
shoulder.  38 C.F.R. 
§  4.71a.  

As a general matter, in evaluating musculoskeletal disabilities, 
VA must determine whether the joint in question exhibits weakened 
movement, excess fatigability, or incoordination, and whether 
pain could significantly limit functional ability during flare-
ups, or when the joint is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45.  However, where a musculoskeletal disability is currently 
evaluated at the highest schedular evaluation available based 
upon limitation of motion, a DeLuca analysis is foreclosed.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  Thus, since the 
Veteran has been granted the maximum rating possible under 
Diagnostic Code 5201 based on his painful motion in the left 
(minor) shoulder, the analysis required by DeLuca would not 
result in a higher schedular rating.  Consequently, a rating 
higher than the currently assigned 30 percent is not available 
under Diagnostic Code 5201.  The Board has also considered 
whether the Veteran is entitled to a higher evaluation under 
Diagnostic Codes 5200, 5202, or 5203.  However, there is no 
evidence that the Veteran has ankylosis of the scapulohumeral or 
any impairment of the humerus, and the maximum rating possible 
for impairment of the clavicle is 20 percent.  Consequently, 
higher evaluations are not warranted under these diagnostic 
codes.

The Board notes the Veteran's request to treat the left shoulder 
disability as analogous to a rating for the knee and apply 
separate compensable ratings for the loss of motion in multiple 
planes of movement.  When an unlisted condition is encountered, 
it is permissible to rate the condition under a closely related 
disease or injury in which not only the functions affected but 
the anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will the 
use of analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20.  In this case, the Veteran does not 
have an unlisted condition as the Veteran's limitation of motion 
is addressed in Diagnostic Code 5201, and neither the functions 
nor the anatomical localization of the Veteran's shoulder 
disability are analogous to a knee disability.  Therefore, the 
Board will not treat the left shoulder disability as analogous to 
a knee disability.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations are 
found to be inadequate, the veteran may be awarded a rating 
higher than that encompassed by the schedular criteria.  
According to the regulation, an extraschedular disability rating 
is warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."

The Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  First, it must be 
determined whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, VA must 
determine whether the Veteran's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.
Here, the Board finds that the disability picture presented by 
the Veteran's left shoulder disability is appropriately 
contemplated by the rating schedule.  Therefore, referral for 
consideration of an extraschedular evaluation is not warranted.  
Thun.  

ORDER

Entitlement to a rating in excess of 30 percent for a left 
(minor) clavicle fracture, post operative with degenerative 
arthritis is denied.




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


